           Case 5:21-cv-00895-R Document 5 Filed 09/15/21 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

GLEN FOLSOM,                                      )
                                                  )
                            Plaintiff,            )
                                                  )
v.                                                )      No. CIV-21-895-R
                                                  )
SHON T. ERWIN, UNITED STATES                      )
MAGISTRATE JUDGE and TIMOTHY                      )
DEGIUSTI, CHIEF UNITED STATES                     )
DISTRICT JUDGE,                                   )
                                                  )
                            Defendant.            )

                                         ORDER

       The Court is in receipt of a Complaint filed by Plaintiff, Glen Folsom, a state

prisoner appearing pro se. The two named Defendants are Shon T. Erwin, United States

Magistrate Judge, and Timothy DeGiusti, Chief Judge of the United States District Court

for the Western District of Oklahoma. The case was referred to United States Magistrate

Judge Erwin for preliminary proceedings, and Judge Erwin subsequently disqualified

himself. The case was awaiting reassignment to a new Magistrate Judge; however, the

Court hereby withdraws the reference. Furthermore, upon review of the Complaint

pursuant to 28 U.S.C. § 1915A, because the Court lacks jurisdiction to grant the relief

requested by Plaintiff, which is that the judges “take all [their] bad orders away reopen and

give a lawyer or all thing in the past and more.” (Doc. No. 1, p. 3).

       28 U.S.C. § 1915A provides, in relevant part:
             Case 5:21-cv-00895-R Document 5 Filed 09/15/21 Page 2 of 3




       (a)     Screening.—

       The court shall review, before docketing, if feasible or, in any event, as soon
       as practicable after docketing, a complaint in a civil action in which a
       prisoner seeks redress from a governmental entity or officer or employee of
       a governmental entity.

       (b) `Grounds for Dismissal.— On review, the court shall identify
       cognizable claims or dismiss the complaint, or any portion of the complaint,
       if the complaint—

               (1) is frivolous, malicious, or fails to state a claim upon which relief may be
                   granted.

       The Court finds that Plaintiff has failed to state a claim, and further, that amendment

would be futile. Therefore, the Court sua sponte dismisses this action.

       One potential basis for jurisdiction asserted in Plaintiff’s filing is 42 U.S.C. § 1983.

To state a claim under § 1983, plaintiff must allege that he was injured by “deprivation of

any of [his] rights, privileges, or immunities secured by the [United States] Constitution

and laws” by a “person” acting “under color of [state law].” 42 U.S.C. § 1983. Federal

government actors, including federal district and magistrate judges, are not state actors

acting under color of state law, and therefore cannot be held liable under 42 U.S.C. § 1983.

See Van Sickle v. Holloway, 791 F.2d 1431, 1435 n.4 (10th Cir. 1986(Section 1983 “does

not, however, authorize redress against federal officials who act under federal law);

Peterson v. Timme, 621 F. App'x 536, 540 (10th Cir. 2015) (stating that “§ 1983 is not an

appropriate vehicle to bring claims against a federal official”). Both Defendants are federal

actors and thus not liable under § 1983.

       A plaintiff alleging a constitutional violation by a federal actor has a right of action

under Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971). However,

                                              2
               Case 5:21-cv-00895-R Document 5 Filed 09/15/21 Page 3 of 3




Bivens claims are for money damages, and here, Plaintiff requests injunctive relief in

seeking the recission of orders in unidentified prior cases that were dismissed by another

judge of this Court. See Simmat v. U.S. Bureau of Prisons, 413 F.3d 1225 (10th Cir. 2005);

see also Solida v. McKelvey, 820 F.3d 1090, 1093 (9th Cir. 2016) (“[W]e join our sister

circuits in holding that relief under Bivens does not encompass injunctive and declaratory

relief where, as here, the equitable relief sought requires official government action.”);

Higazy v. Templeton, 505 F.3d 161, 169 (2d Cir. 2007) (“The only remedy available in a

Bivens action is an award for monetary damages from defendants in their individual

capacities.”). Therefore, Plaintiff does not state a cognizable Bivens claim against Chief

Judge DeGiusti or Magistrate Judge Erwin.1

         For the reasons set forth herein, the Court sua sponte dismisses this action.

         IT IS SO ORDERED this 15th day of September 2021.




1
   Plaintiff could not recover monetary damages from either judge, both of whom are immune from damages for
actions taken in their judicial capacities unless they act in the clear absence of all jurisdiction, which is not the case
here. See Mireles v. Waco, 502 U.S. 9, 11-12 (1991). Additionally, Plaintiff cites to 18 U.S.C. § 242, which is a
criminal provision and provides no basis for civil liability.
                                                            3
